J. S12040/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JANET SELLARD                     :          IN THE SUPERIOR COURT OF
                                  :                PENNSYLVANIA
                v.                :
                                  :
GEORGE E. SHOWERS AND DEAN R.     :
SHOWERS, SR., IN THEIR CAPACITIES :
AS CO-EXECUTORS OF THE ESTATE OF :
ANNA R. SHOWERS, DECEASED         :
                                  :                No. 716 MDA 2017
APPEAL OF: GEORGE E. SHOWERS      :
AND DEAN R. SHOWERS, SR.          :


               Appeal from the Order Entered March 29, 2017,
               in the Court of Common Pleas of Union County
                         Civil Division at No. 10-8084


BEFORE: LAZARUS, J., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED MAY 25, 2018

     George E. Showers and Dean R. Showers, Sr., purport to appeal from

two orders entered in the Court of Common Pleas of Union County on

March 29, 2017. We quash.

     The orphans’ court set forth the following:

           The matter before the Court is a dispute between the
           three children of the Decedent, Anna R. Showers.
           Anna R. Showers die[d] testate on January 31, 2010.
           Her Last Will and Testament dated April 22, 1978 left
           her entire Estate to her three children, George E.
           Showers, Jr., Janet M. Sellard and Dean R.
           Showers, Sr. and his children. There were no specific
           bequests in the Will.

           The main asset of the Estate was a farm. The
           Decedent’s daughter, Janet M. Sellard ([a]ppellee
J. S12040/18


          herein) resided on the farm with her mother, both
          before and after Ms. Showers’ death. Appellee’s
          husband also resided with her.

          George E. Showers, Jr. and Dean R. Showers, Sr.
          ([a]ppellants herein) worked the farm to various
          degrees during their mother’s lifetime.

          At the time of this litigation, much of the farm was in
          disrepair with weeds growing throughout it and farm
          implements and vehicles sitting rusting in the weeds.

          Although [a]ppellee was initially listed in the Will to
          be the Executrix, for reasons not relevant to
          the this [sic] appeal, [a]ppellee was not appointed as
          Executrix and [appellants] were appointed as
          Executors. Disputes arose between the parties and
          on April 30, 2015 [a]ppellee filed a Petition for First
          and Partial Accounting and also a Petition Seeking
          Specific     Performance    of    Estate    Settlement
          Agreement. Significant conflict existed between the
          parties regarding Estate assets and the management
          of the Estate. On September 24, 2015, [a]ppellee
          filed a Petition to Remove Appellants as Executors of
          the Decedent’s Estate. On December 30, 2015 after
          a hearing, the parties agreed that [a]ppellants would
          be removed as Co-Executors and an independent
          Executor would be appointed by the Court. On
          January 26, 2016, Attorney Sara Hudock was
          appointed to be Executrix of the Estate.

          On August 22, 2016, [a]ppellants filed a Motion to
          Compel Rental Payments to be paid by [a]ppellee
          who was still residing in the Estate residence. On
          September 28, 2016 [a]ppellee filed a Motion to
          Strike the Appellants’ Motion to Compel Rental
          Payments. On October 25, 2016 a hearing was held
          and the Court granted [a]ppellee’s Motion to Strike
          Appellants’ Motion to Compel Rental Payments.

          The Executrix had been directed by the Court to
          obtain appraisals of the farm. The parties argued
          that they had initially agreed to a division of the
          acreage regarding the property. Appellee was to get


                                   -2-
J. S12040/18


             the residence and a smaller portion of acreage while
             [a]ppellants were to receive a majority of the
             acreage.

             After the appraisals, the Executrix was directed by
             the Court to conduct a private sale between the
             parties. This was done and the Executrix determined
             that [a]ppellee was the high bidder. On January 5,
             2017, [a]ppellants filed a Petition to remove the
             Execut[rix] and for surcharge. Then on January 9,
             2017, [a]ppellants filed a Petition for a Preliminary
             Injunction seeking to prohibit the Executrix and the
             parties from disposing of any Estate assets including
             the real estate. The Executrix had notified the parties
             that [a]ppellee was the high bidder on the real
             estate and intended to transfer/sell the real estate to
             [a]ppellee for the amount set forth in the bid.

             The Court scheduled a hearing on the Motions for
             March 20, 2017. The hearing was continued until
             March 28, 2017.

             At the March 28, 2017 hearing the Court denied
             [a]ppellants[’] Petition to remove the Executor and
             impose a surcharge and the Court granted the
             Petition for an injunction in part but denied it in part.
             The Court permitted the Executrix to transfer the
             Estate real estate to [a]ppellee.

Orphans’ court opinion, 7/13/17 at 1-3.

      The record reflects that on March 29, 2017, the orphans’ court entered

three orders on the docket. The first order granted appellee’s oral motion to

withdraw her petition to seek specific performance of estate settlement

agreement.     The second order denied appellants’ petition to remove the

executrix and for surcharge. The third order denied in part and granted in

part appellants’ petition for an injunction.    The orphans’ court denied the

appellant’s petition for an injunction as to the transfer of estate real property


                                       -3-
J. S12040/18

and authorized the executrix to execute a sales agreement and deed in order

to transfer the estate real property to appellee for $681,000. On April 27,

2017, appellants filed a notice of appeal to this court “from the order

entered in this matter on the 29th day of March 2017.” (Notice of appeal,

4/27/17.) In that notice of appeal, appellants failed to identify which of the

three orders entered on March 29, 2017, from which they sought to take an

appeal.1

      Thereafter, in their civil docketing statement filed with this court,

appellants attached only the order that denied in part and granted in part

their petition for an injunction as the order from which they appealed.

(Appellants’ civil docketing statement, 6/8/17.) In the description of appeal

section that directs an appellant to describe the action and result below,

appellants’ counsel wrote, “My clients stepped down as executors after trial

court stopped hrg. Executor appointed who violated court order for timely

accounting, negotiations by parties, failure to collect rent from beneficiary

living on estate property, engaging in a private sale of estate prop.” (Id. at

unnumbered p. 2, § E, ¶ 1.) Appellants’ counsel left blank that section of

the civil docketing statement that directs an appellant to set forth the issues

to be raised on appeal.




1We note that on May 3, 2017, the orphans’ court ordered appellants to file
a concise statement of errors complained of on appeal pursuant to
Pa.R.A.P. 1925(b). Appellants timely complied.


                                     -4-
J. S12040/18

      On June 12, 2017, appellee filed an application to quash and dismiss

appeal from interlocutory order. Thereafter, appellants filed a response. On

July 3, 2017, appellants filed an “amended civil docketing statement.”        In

that amended statement, appellants identified the issue to be raised on

appeal as, “Did the trial court err in allowing a private sale of the estate real

property?” (Appellants’ amended civil docketing statement at unnumbered

p. 2, § E, ¶ 1.)   Appellants also wrote on the amended docket sheet that

they “previously attached” the order from which this appeal is taken.

(Appellants’ amended civil docketing statement at unnumbered p. 2.)

      On July 27, 2017, this court entered an order denying appellee’s

application to quash appeal without prejudice to her right to again raise the

issues in her brief or, if her brief had already been filed, in a new application

to quash. (Order of court 7/27/17.) On January 16, 2018, appellee filed her

brief and again raised the issue of appealability.

      In appellants’ brief to this court, appellants contend that they are now

appealing the orders of “December 30th, 2015, October 25, 2016, July 12,

2017 and March 28, 2017.”2         (Appellants’ brief at 1.)     The orders of




2 We note that the three orders entered on the docket on March 29, 2017,
are dated March 28, 2017.


                                      -5-
J. S12040/18

December 30, 2015;3 October 25, 2016;4 and July 12, 2017,5 however, are

not properly before us.   See Pa.R.A.P. 903(a) (requiring that a notice of

appeal be filed within 30 days after entry of the order from which the appeal

is taken).

      With respect to appellants’ seeming attempt to appeal two of the

March 29, 2017 orders6 in one appeal, the courts of this Commonwealth

have specifically disapproved of this practice. See Gen. Elec. Credit Corp.

v. Aetna Cas. & Sur. Co., 263 A.2d 448, 452-453 (Pa. 1970) (holding that

one appeal from several judgments is discouraged as unacceptable practice

and stating that the supreme court has quashed such appeals where no

meaningful choice between them could be made); see also Egenrieder v.

Ohio Cas. Group, 581 A.2d 937, 940 (Pa.Super. 1990) (holding separate

appeals were required to be filed by each appellant where trial court entered

separate orders denying each appellant’s motion on different grounds).




3 Our review of the record reveals that the order of December 30, 2015,
ordered the removal of appellants as co-executors.

4 Our review of the record reveals that the order of October 26, 2016,
denied appellants’ motion to compel rental payments.

5We note that the order of July 12, 2017, post-dates the orders entered on
March 29, 2017, that appellants purport to appeal from.

6 Nothing in the record before us indicates that appellants purport to appeal
from the March 29, 2017 order that granted appellee’s oral motion to
withdraw her petition to seek specific performance of estate settlement
agreement.


                                    -6-
J. S12040/18

Here, because appellants filed only one notice of appeal from the two

separate orders, quashal on this basis is appropriate.

      Even assuming arguendo that appellants properly appealed from the

March 29, 2017 order that denied that part of their petition for injunction

regarding the transfer of the estate real property and authorized the

executrix to execute a sales agreement and deed in order to effectuate the

sale and transfer of that property, the appeal would be quashed.

      Pennsylvania Rule of Appellate Procedure 341 provides generally that

an appeal may be taken as of right only from a final order. Pa.R.A.P. 341. A

final order is any order that “disposes of all claims and of all parties,” or “is

entered as a final order pursuant to [Rule 341(c)].” Id. at 341(b). “In a

decedent’s estate, the confirmation of the final account of the personal

representative represents the final order, subject to exceptions being filed

and disposed of by the court.” In re Estate of Habazin, 679 A.2d 1293,

1295 (Pa.Super. 1996) (citation omitted). Here, the March 29, 2017 order

of the orphans’ court, authorizing executrix to sell the estate real property,

is not a final order because it is not an appeal from the confirmation of the

final account of executrix.     That, however, does not end the analysis

because Rules 313 and 342 qualify Rule 341.

            Rule 313 provides that an appeal may be taken as of
            right from a collateral order, which is “an order
            separable from and collateral to the main cause of
            action where the right involved is too important to be
            denied review and the question presented is such
            that if review is postponed until final judgment in the


                                      -7-
J. S12040/18


          case,   the   claim   will    be   irreparably    lost.”
          Pa.R.A.P. 313(b). Rule 342 (“Appealable Orphans’
          Court Orders”), provides, in relevant part, as follows:

          (a)   General rule.—An appeal may be taken
                as of right from the following orders of
                the Orphans’ Court Division:

                ***

                (6)   An order determining an
                      interest in real or personal
                      property . . . .

          Pa.R.A.P. 342. We begin our review with Rule 342.

          In In re Estate of Stricker, 602 Pa. 54, 977 A.2d
          1115 (Pa. 2009), our Supreme Court held that an
          orphans’ court’s order to sell real estate in
          connection with the disposition of an estate was an
          interlocutory order that was not appealable under
          Rule 313 or former Rule 342. In that case, two
          tracts of land constituted the bulk of the decedent’s
          estate, which was to be disposed of by two
          co-executors, one of whom was the appellant, in
          favor of approximately ten beneficiaries. One tract
          was subject to a third party’s option to repurchase
          the property, which the third party had exercised.
          The remaining tract was put up for auction, where
          John Fulton made the highest bid. The orphans’
          court directed the estate to deliver that tract to
          Fulton. Id. at 1116-17.

          Before the auction occurred, the appellant co-
          executor had made multiple below-market value
          offers to buy both tracts. His co-executrix and the
          beneficiaries rejected the offers.      Although the
          appellant participated in the public auction for the
          unrestricted property, Fulton’s bid not only exceeded
          the appellant’s, but indeed exceeded the appellant’s
          prior offers for both tracts combined. The appellant
          thereafter refused to cooperate in transferring either
          tract. The co-executrix then petitioned the court to
          compel the appellant to sign the agreement of sale


                                   -8-
J. S12040/18


          transferring the tract purchased by Fulton.      The
          orphans’ court entered an order so directing, and the
          appellant appealed that order. This Court quashed
          the appeal as interlocutory.      On remand, the
          orphans’ court ruled that the co-executors were
          bound to take the necessary steps to consummate
          the sale of one tract.     The orphans’ court also
          directed the co-executors to take the steps
          necessary to complete the sale of the other tract to
          Fulton. Id. at 1117.

          Once again, the appellant sought relief in this Court,
          and once again this Court quashed the appeal for
          want of jurisdiction. First, we held that the orders
          were not final because a final accounting of the
          estate had not been rendered. Second, we held that
          the orders appealed from were not appealable under
          the collateral order doctrine as embodied by
          Rule 313. Id.

          The Supreme Court granted the appellant’s petition
          for allowance of appeal to address whether the
          orders in question were final pursuant to Rules 341
          and 342 or were collateral orders that were
          appealable as of right pursuant to Rule 313. Id.
          The Court made the following observations:

                Rule 342 allows Orphans’ Court judges to
                designate as final (and therefore
                immediately     appealable)      an    order
                “making a distribution, or determining an
                interest in realty or personalty or the
                status   of   individuals     or   entities.”
                Pa.R.A.P. 342. It does not require that
                any particular class of orders be treated
                as final, but instead leaves the
                determination of finality of orders not
                disposing of all claims and all parties up
                to    the    Orphans’       Court    judge.
                Pa.R.A.P. 342(1).      Certification under
                Rule 342 is wisely left to the discretion of
                the Orphans’ Court[ judges], who are in
                the best position to take the facts of the
                case into account when deciding whether


                                    -9-
J. S12040/18


               an   immediate      appeal    would     be
               appropriate.

               “It    is  fundamental      law   in   this
               Commonwealth that an appeal will lie
               only from final orders, unless otherwise
               expressly permitted by statute.” T.C.R.
               Realty, Inc., v. Cox, 472 Pa. 331, 372
               A.2d 721, 724 (Pa. 1977). An appeal
               from an order directing the administrator
               of a decedent’s estate to sell real estate
               belonging     to     the     decedent    is
               interlocutory and must be quashed.
               In re Maslowski’s Estate, 261 Pa. 484,
               104 A. 675 (Pa. 1918); In re Estate of
               Habazin, 451 Pa. Super. 421, 679 A.2d
               1293 (Pa. 1996); see also Appeal of
               Snodgrass, 96 Pa. 420, 421 (Pa. 1880)
               (holding that an order directing sale of
               real estate for payment of decedent’s
               debts is not definitive, and an appeal will
               not lie therefrom:       “Why should the
               proceeding     be     brought    here   by
               piece-meal when the whole may be
               reviewed on an appeal from the final
               confirmation?”).

          Id. at 1117-18 (citations modified).

          The appellant argued that, if he was not afforded an
          immediate appeal, “the tracts [would] be sold, his
          claims regarding the properties [would] be lost, and
          therefore the orders should be considered final.” Id.
          at 1118.     Our Supreme Court disagreed in an
          instructive passage:

               It is true that the real estate will no
               longer be available to [the appellant]
               once a sale to another party is
               accomplished. But [the appellant] was
               not bequeathed the tracts themselves.
               Instead, [the appellant] is entitled only
               to a share of the decedent’s estate after
               it has been liquidated. Therefore, his


                                  - 10 -
J. S12040/18


                claim that an immediate appeal is
                necessary to protect his interests fails.
                Indeed, [the appellant] has no greater
                rights with respect to this property than
                any potential buyer. Moreover, if [the
                Court]    accepted    [the    appellant’s]
                argument that any claim on or about
                property that might be sold during the
                probate process should be immediately
                appealable, the appellate court system
                would be flooded with such appeals and
                the administration of decedents’ estates
                would be unreasonably delayed.

          Id. at 1118; cf. id. at 1119-21 (Saylor, J.,
          concurring) (positing that immediate appeal in
          certain circumstances might expedite disposition of
          the estate). The Court went on to explain that “an
          order is not final and appealable merely because it
          decides one issue of importance to the parties.” Id.
          at 1118 (quoting 3 Patridge-Remick, Practice &
          Procedure in the Orphans’ Court of Penna. § 26.04);
          see In re Estate of Quinn, 2002 PA Super 243,
          805 A.2d 541, 543 (Pa. Super. 2002) (noting that
          “the confirmation of the final account of the personal
          representative represents the final order, and
          deeming an appealed distribution order interlocutory
          because the orphans’ court had not confirmed a final
          accounting and the estate “remain[ed] under
          administration”).

          After Stricker, the Supreme Court amended
          Rule 342.      No longer was the question of
          appealability vested strictly in the orphans’ court’s
          discretion. Rather, the revised rule identified certain
          orders that would henceforth be appealable as of
          right, independent of any orphans’ court finding
          regarding the nature of the order and its place in the
          proceedings. Locke argues that subsection (a)(6) of
          Rule 342 applies in this case.        This subsection
          designates as immediately appealable an orphans’
          court order that “determines an interest in real or
          personal property.” Pa.R.A.P. 342(a)(6).



                                  - 11 -
J. S12040/18


          In In re Estate of Ash, 2013 PA Super 241, 73
          A.3d 1287 (Pa. Super. 2013), this Court interpreted
          and applied Rule 342 in its current form. In Ash,
          the will at issue made specific cash bequests and
          directed that the remaining personal and real
          property be sold, with the proceeds to be divided
          among three residual beneficiaries. The appellant,
          Joseph Heit, was named executor; the remaining two
          beneficiaries were his brother, James Heit, and
          Duane Fetter. As executor, the appellant conveyed
          to himself (as an individual) a tract of land referred
          to as Tract 1, which he contended was consistent
          with an agreement of sale entered into with the
          decedent prior to his death. The orphans’ court set
          aside the sale, removed the appellant as executor,
          and appointed an administratrix in the appellant’s
          place. The appellant did not appeal that order. Id.
          at 1288.

          Thereafter, Fetter indicated that he had entered an
          agreement with the decedent to purchase an
          adjoining tract (“Tract 2”), and signaled to the
          administratrix that he was willing to buy Tract 2 as
          well as the two adjoining tracts, Tract 1 and Tract 3.
          It appeared from the record that the administratrix
          intended to sell these tracts to Fetter. Thereafter,
          the appellant filed a “Petition to Force Sale of Real
          Estate,” wherein he asserted that he was willing to
          buy Tract 1. He also contended that Tract 1 would
          be landlocked unless an easement were granted over
          Tract 2. He asked the court to grant an order
          directing the administratrix to grant the easement
          over Tract 2 and stay the sale of Tract 1 until the
          parties’ disputes regarding the property were
          resolved.    The administratrix, however, indicated
          that it would be in the best interests of the estate to
          sell all three tracts to Fetter, both because the net
          proceeds would be greater and because it would
          avoid the prospect of litigation with Fetter. The
          orphans’ court entered an order denying the
          appellant’s     petition    and     authorizing     the
          administratrix to enter into an agreement selling all
          of the tracts to Fetter, and the appellant appealed.
          Id. 1288-89.


                                  - 12 -
J. S12040/18



          We found the facts in Ash to be apposite to those in
          Stricker,    notwithstanding     the    intervening
          amendments to Rule 342:

               The order on appeal before us authorizes
               the administratrix to sell real estate
               formerly belonging to [Ash] in order to
               accomplish the eventual division of the
               estate assets (i.e., the sale proceeds)
               among the beneficiaries as directed by
               Ash’s will. Pursuant to Stricker, we
               conclude this order is neither final nor
               collateral       but,    instead,      is
               interlocutory. . . .

               In reaching our result, we are mindful
               that the Rules of Appellate Procedure
               addressing the appealability of Orphans’
               Court orders have changed somewhat
               since     Stricker   was     decided. . . .
               Effective   February   13,   2012,     the
               Supreme Court deleted from Rule 342
               the provision concerning the ability of an
               Orphans’ Court to make determinations
               of finality and, instead, listed various
               orders that would be immediately
               appealable.      See Pa.R.A.P. 342(a).
               Among the orders listed in Rule 342 is an
               order determining an interest in real
               property. Pa.R.A.P. 342(a)(6).

               We do not believe the order before us is
               one of the appealable orders set forth by
               Rule 342, whether in Subsection (6) or
               otherwise.    Consequently, we do not
               believe Subsection (6) and/or any other
               post[-]Stricker change(s) to Rule 342
               negate Stricker and render the order
               before us appealable. We understand
               the effect of the instant order will be to
               allow the realty sale and, if the
               administratrix sells the tracts, Fetter will
               come to own them. Thus, if the sale is


                                 - 13 -
J. S12040/18


                 completed, the order will eventually lead
                 to a change in the ownership interest of
                 the realty. Nevertheless, the Orphans’
                 Court decision now on appeal did not
                 involve the court having to resolve some
                 dispute about who had or has an interest
                 in the tracts: The estate obviously owns
                 them. The court’s decision was about
                 . . . the propriety of her plan to reduce
                 the estate assets to cash by sale to a
                 particular party, the goal being to
                 distribute    the    sale    proceeds    in
                 accordance with the will. The court’s
                 decision was not about determining an
                 interest    in    the     subject   realty.
                 Accordingly, Stricker controls this case.

          Id. at 1289-90 (citations modified; footnotes
          omitted).   In a footnote, we acknowledged that
          certain language in the comment to the rule as
          amended, which drew upon Justice Saylor’s
          concurring opinion in Stricker, perhaps complicated
          the analysis. However, we concluded that if “the
          changes to Rule 342 were indeed meant to abrogate
          Stricker and . . . to transform an order such as the
          one before us into an order determining an interest
          in   realty  under     Subsection  (6),   ...   that
          pronouncement should be made by the Supreme
          Court. At present, we will follow Stricker.” Id. at
          1290 n.5.

          ....

          In Ash, we acknowledged that “the effect of the
          [challenged order would] be to allow the realty sale,”
          which eventually would “lead to a change in the
          ownership interest of the realty.” Ash, 73 A.3d at
          1290.     Nonetheless, we effectively held that
          subsection (a)(6) applied only when the orphans’
          court enters an order that “resolve[s] some dispute
          about who had or has an interest in the tracts” at
          issue”; there, because “the estate obviously
          own[ed]” the property in question, subsection (a)(6)
          did not apply. Id.


                                   - 14 -
J. S12040/18



Estate of Cherry, 111 A.3d 1204, 1207-1210 (Pa.Super. 2015) (footnote

omitted).

      Here, the order of the orphans’ court denied appellants’ petition for

injunctive relief as to the transfer of the estate real property and permitted

the sale of that property.   The order did not resolve a dispute as to any

ownership interest in the estate real property because the estate owned the

property. Consequently, the order that permitted the sale did nothing more

than reduce the estate real property to cash which was then to be

distributed to the residual beneficiaries pursuant to the will. Therefore, that

part of the order that denied appellants’ petition for injunctive relief would

not be appealable under Rule 342(a)(6).

      We now address whether the order would qualify as a collateral order

that is appealable as of right under Pa.R.A.P. 313.

            As noted, supra, Rule 313 provides that an appeal
            may be taken as of right from “an order [that is]
            separable from and collateral to the main cause of
            action where the right involved is too important to be
            denied review and the question presented is such
            that if review is postponed until final judgment in the
            case,     the   claim   will be      irreparably  lost.”
            Pa.R.A.P. 313(b).

            The Stricker Court held that the order in question in
            that case was not a collateral order entitled to
            immediate review under Rule 313. Noting that, “to
            qualify as collateral, an order must be separable
            from the main cause of action,” and that the
            collateral order doctrine “is to be construed narrowly
            to preserve the integrity of the general rule that only
            final orders may be appealed,” the Court held that “it


                                     - 15 -
J. S12040/18


             is not possible that an order to sell estate property
             in pursuit of” the final accounting and distribution
             of the estate provided for by the will could be
             “collateral to the main cause of action.” Id. at 1119
             (emphasis added). To the contrary, the Court found,
             it was “central to the main cause of action.” Id.
             (emphasis in original). Thus, the order in question
             did not qualify for immediate appeal as a collateral
             order under Rule 313.

Estate of Cherry, 111 A.3d at 1211.

     Likewise, the estate real property in this case is central to the estate.

Disposition of the estate real property aids in the completion of the final

accounting    and   distribution   of   the      residual   estate   to   the   residual

beneficiaries. Therefore, because the estate real property is “central to the

main cause of action,” the order denying appellants’ injunctive relief with

respect to the sale would not qualify as a collateral order subject to

immediate appeal.

     Appeal quashed.7


7 Although appellants have not raised a question regarding our jurisdiction to
consider this appeal under Pa.R.A.P. 311(a)(4), we may raise the issue of
jurisdiction sua sponte. Commonwealth v. Blystone, 119 A.3d 306, 312
(Pa. 2015). With certain exceptions not applicable here, an appeal may be
taken as of right from an interlocutory order denying an injunction pursuant
to Rule 311(a)(4).

             A party seeking a preliminary injunction must
             establish each of the six following prerequisites and
             the failure to establish any one of them is fatal to the
             request:

                    First, a party seeking a preliminary
                    injunction must show that an injunction
                    is necessary to prevent immediate and


                                        - 16 -
J. S12040/18




                  irreparable     harm    that    cannot   be
                  adequately compensated by damages.
                  Second, the party must show that
                  greater injury would result from refusing
                  an injunction than from granting it, and,
                  concomitantly, that issuance of an
                  injunction will not substantially harm
                  other     interested    parties    in   the
                  proceedings. Third, the party must show
                  that a preliminary injunction will properly
                  restore the parties to their status as it
                  existed immediately prior to the alleged
                  wrongful conduct.       Fourth, the party
                  seeking an injunction must show that the
                  activity it seeks to restrain is actionable,
                  that its right to relief is clear, and that
                  the wrong is manifest, or, in other
                  words, must show that it is likely to
                  prevail on the merits. Fifth, the party
                  must show that the injunction it seeks is
                  reasonably suited to abate the offending
                  activity.    Sixth and finally, the party
                  seeking an injunction must show that a
                  preliminary injunction will not adversely
                  affect the public interest.

Duquesne Light Co. v. Longue Vue Club, 63 A.3d 270, 275 (Pa.Super.
2013) (quotations and citation omitted).

       Here, in their petition for preliminary injunction to enjoin the transfer
of the estate real property and at the hearing on that petition, appellants
failed to allege facts pertaining to, let alone establish, any of the
six prerequisites. (Appellant’s petition for preliminary injunction, 1/9/17;
notes of testimony, 3/28/17). Therefore, even if appellants raised the issue
of appealability under Rule 311(a)(4), any claim that the trial court abused
its discretion in denying the petition would be waived because appellants
failed to establish any of the necessary prerequisites below.               See


                                     - 17 -
J. S12040/18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 05/25/18




Pa.R.A.P. 302(a) (providing that “[i]ssues not raised in the lower court are
waived and cannot be raised for the first time on appeal[]”).


                                   - 18 -